










Exhibit 10.15.2
SUBSTITUTION OF LIMITED PARTNER AGREEMENT
THIS SUBSTITUTION OF LIMITED PARTNER AGREEMENT (this “Agreement”), dated as of
December 31, 2013, is by and among LIBERTY PROPERTY PHILADELPHIA CORPORATION IV
EAST, a Pennsylvania corporation (“General Partner”), LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Investor A Limited Partner”
and together with General Partner, collectively the “Liberty Entities”), and
Comcast Philadelphia Holdings, LLC, a Delaware limited liability company
(“Substitute Investor B Limited Partner”).
WHEREAS, Liberty General Partner, Liberty Limited Partner and 1701 JFK Boulevard
Philadelphia, L.P., a Delaware limited partnership (“Existing Investor B Limited
Partner”), are the only partners in Liberty/Commerz 1701 JFK Boulevard, L.P., a
Delaware limited partnership (the “Partnership”), as set forth in that certain
Amended and Restated Limited Partnership Agreement of Liberty/Commerz 1701 JFK
Boulevard, L.P., dated as of April 11, 2006, as amended (the “Partnership
Agreement”). Capitalized terms used by not defined herein shall have the
respective meanings set forth in the Partnership Agreement.
WHEREAS, Existing Investor B Limited Partner currently owns a limited
partnership interest in the Partnership having an eighty-percent (80%)
Percentage Interest (“Existing Investor B Limited Partner’s LP Interests”).
WHEREAS, Existing Investor B Limited Partner and Substitute Investor B Limited
Partner have entered into that certain Limited Partnership Interest Purchase and
Sale Agreement dated as of October 14 2013 (the “Purchase and Sale Agreement”),
and are entering into that certain Assignment and Assumption of Limited
Partnership Interest dated on or about the date hereof (the “Assignment and
Assumption” and together with the Purchase and Sale Agreement, collectively the
“Transfer Documents”).
WHEREAS, pursuant to the Transfer Documents, Existing Investor B Limited Partner
is selling, assigning, transferring and conveying to Substitute Investor B
Limited Partner all of Existing Investor B Limited Partner’s right, title and
interest in and to Existing Investor B Limited Partner’s LP Interests (the
“Transfer”).
WHEREAS, the Liberty Entities have consented in writing to the Transfer, as
required by Section 9.01(a) of the Partnership Agreement, and desire to admit
Substitute Investor B Limited Partner as a substitute Limited Partner in the
Partnership, and Substitute Investor B Limited Partner desires to be admitted as
a substitute Limited Partner in the Partnership.
WHEREAS, the parties desire to make certain amendments to the Partnership
Agreement to reflect the Transfer and the admission of Substitute Investor B
Limited Partner as a substitute Limited Partner in the Partnership.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties,
intending to be legally bound, agree as follows:
1.The Liberty Entities hereby acknowledge the Transfer of the Existing Investor
B Limited Partner’s LP Interest to Substitute Investor B Limited Partner, and
Substitute Investor B




--------------------------------------------------------------------------------




Limited Partner’s acceptance of the Transfer from Existing Investor B Limited
Partner, and, from and after the date of the Assignment and Assumption,
Substitute Investor B Limited Partner’s assumption of all right, title and
interest in and to, and all obligations and liabilities with respect to, the
Existing Investor B Limited Partner’s LP Interests.
2.The Liberty Entities hereby acknowledge that the requirements for Substitute
Investor B Limited Partner to become a substitute Limited Partner in the
Partnership, as set forth in Section 9.01(g) of Partnership Agreement, have been
satisfied, and Substitute Investor B Limited Partner is hereby admitted as a
substitute Limited Partner in the Partnership for all purposes of the
Partnership Agreement, as amended hereby.
3.Substitute Investor B Limited Partner hereby agrees to become a substitute
Limited Partner in the Partnership and, from and after the date hereof, to be
bound by the Partnership Agreement, as amended hereby.
4.Substitute Investor B Limited Partner hereby represents and warrants that it
is acquiring the Partnership Interest for its own account for investment and not
with a view to the resale or distribution thereof and that it will only Transfer
the acquired Partnership Interest (subject to the terms of Section IX of the
Partnership Agreement) to a Person who so similarly represents and warrants.
5.The definition of “Investor B Limited Partner” in Section II of the
Partnership Agreement is hereby amended and restated to read in full as follows
as of the date of this Agreement:
“”Investor B Limited Partner” shall mean Comcast Philadelphia Holdings, LLC, a
Delaware limited liability company, or any entity that shall succeed Comcast
Philadelphia Holdings, LLC as the Investor B Limited Partner in accordance with
the provisions of this Agreement.”
6.As of the date of this Agreement, Section II of the Partnership Agreement is
amended by deleting the definition of “Commerz Competitor” and inserting in
appropriate alphabetical order the following new defined term:
““Comcast Competitor” shall mean any Person engaged in any of the following
activities, whether or not occurring in the market or markets in which Investor
B Limited Partner does business:
(1)    the sale or commercial distribution to the public, by wired or wireless
electronic or optical transmission, of audio, video or audio/video programming
or services including, without limitation, broadcast television,
video-on-demand, broadcast radio, cable television, cable radio, MMDS, SMA TV,
satellite and direct broadcast, with or without the simultaneous sale of
equipment facilitating the same; or
(2)    the sale to the public of goods and services through or utilizing a
dedicated video or broadcast channel, or the operation of a dedicated channel
for the sale of goods and services by others; or
(3)    the production and/or distribution of programming for audio, video or
audio/video broadcast, or for distribution or other media (including without
limitation CD, DVD and. other tangible and intangible media); or
(4)    the sale or distribution of access to the Internet (or any successor
network) utilizing wired or wireless means, including, without limitation, by
means of cable or fiber optic lines, digital or dedicated subscriber lines,
satellite, cellular or digital wireless technology, with or without the
simultaneous sale of equipment facilitating the same; or




--------------------------------------------------------------------------------




(5)    any successor or additional line of business in which Investor B Limited
Partner or its Affiliate is engaged at such time and which is either (i) its
primary business activity or product line, or (ii) a product line in which
Investor B Limited Partner or its Affiliate has a substantial national or
regional market share.”
7.Sections 9.01(b) and (c) of the Partnership Agreement are hereby amended to
delete the word “CLI” and insert in its place “Comcast Corporation.”
8.Section 9.01(d)(ii) of the Partnership Agreement is hereby amended and
restated in full as follows as of the date of this Agreement:
“(ii)     provided that the Investor B Limited Partner is at all times
Controlled by Comcast Corporation or any of its Affiliates, direct or indirect
beneficial ownership interests in the Investor B Limited Partner, or any direct
or indirect beneficial ownership interest in any partner or member of the
Investor B Limited Partner, may be Transferred, (A) without the approval of any
other Partner, to any Investor B Related Party, and (B) with the prior written
approval of the General Partner to any Qualified Person other than an Investor B
Related Party. The General Partner’s approval of any proposed Transfer to a
Person other than an Investor B Related Party may not be unreasonably withheld,
delayed or conditioned (subject to compliance with the right of first offer
provisions of Section 9.01(m) hereof); provided, however, that the General
Partner shall be deemed to have been reasonable in withholding its approval if
the proposed transferee (and each of its principals and equity investors) (1)
has not been identified to the General Partner’s reasonable satisfaction, (2) is
not a Qualified Person, or (3) is a real estate management or development
company (or an Affiliate of such a company) that competes with the General
Partner and its Affiliates;”
9.Section 9.01(d)(iii) of the Partnership Agreement is hereby deleted in its
entirety.
10.As of and after the date of this Agreement, each reference in the Partnership
Agreement to “Commerz Competitor” shall be deemed to be a reference to “Comcast
Competitor.”
11.Each of the Liberty Partners and the Substitute Investor B Limited Partner
agrees that it will not make any claim or take any position against the other
that disputes the accuracy as of the date of this Agreement, of any of the
matters set forth below :
(a)All distributions made since the Partnership Agreement was executed are set
forth on Schedule A attached hereto;
(b)The Completion and Payment Agreement, dated April 11, 2006, executed by
Investor A Limited Partner for the benefit of the Partnership and Investor B
Limited Partner has been fully performed and is no longer in effect.
(c)The NOI Support Agreement, dated April 11, 2006, executed by Investor A
Limited Partner for the benefit of the Partnership and Investor B Limited
Partner has been fully performed and is no longer in effect.
(d)The Management and Leasing Agreement is in full force and effect, and none of
the parties to this Agreement has knowledge of any default on the part of the
Manager thereunder.
12.As of and after the date of this Agreement, notwithstanding anything to the
contrary contained elsewhere in the Partnership Agreement: (a) all rights,
remedies, elections, consents and approvals of the Partnership under the Comcast
Lease shall be exercisable at the direction of the Liberty Partners in their
sole discretion without the need for any consent or approval of the Substitute
Investor B Limited Partner; and (b) all rights, remedies, elections, consents
and approvals of the Partnership under the Management and Leasing Agreement
shall be exercisable at the direction of the Substitute Investor B Limited
Partner in its sole discretion without the need for any consent or approval of
the Liberty Partners.
13.As of and after the date of this Agreement, Section 12.01, Notices, of the
Partnership Agreement is amended as set forth below:




--------------------------------------------------------------------------------




If to the Investor B Limited Partner:


Comcast Corporation
1701 JFK Boulevard
Philadelphia, PA 19103 USA
Attn: Robert Pick
FAX #: (215) 286-8093


with copies to:


Comcast Corporation
1701 JFK Boulevard
Philadelphia, PA 19103 USA
Attn: General Counsel
FAX #: (215) 286-7794


14.The parties hereby confirm the continuing validity and enforceability of the
Partnership Agreement, acknowledge that Substitute Investor B Limited Partner
shall succeed to all rights and obligations of Existing Investor B Limited
Partner thereunder as of the date hereof. This provision shall be construed to
further amend the Partnership Agreement to the extent necessary to reflect the
admission of Substitute Investor B Limited Partner in the Partnership and to
give effect to the other provisions of this Agreement.
15.The parties agree to cooperate in good faith to take such further steps as
may be necessary or appropriate in order to fully reflect and evidence the
Transfer documented hereby.
16.This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same agreement. The signature of any party to any counterpart shall
be deemed a signature to, and may be appended to, any and each other
counterpart. It shall not be necessary for each of the signatories to affix
their signatures to one and the same signature page to this Agreement, but such
signatures may be affixed to separate signature pages which, when attached
hereto, shall collectively constitute the valid execution of this Agreement by
such signatories. A facsimile signature transmitted by any party shall
constitute an original signature for purposes of binding the transmitting party
to this Agreement.
17.This Agreement shall not be effective until all counterpart signatures are
received.
18.This Agreement shall be binding upon and inure to the benefit of each party
hereto and their respective successors and assigns.


[Remainder of page intentionally left blank]






























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement, acting by their
duly authorized agents, as of the date first above written.


 
LIBERTY PROPERTY PHILADELPHIA CORPORATION IV EAST, a Pennsylvania corporation
 
 
 
 
 
By: __________________________________
Name:
Title:
 
 
 
LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership
 
 
 
By: Liberty Property Trust, its general partner
 
 
 
 
 
By: _____________________________
Name:
Title:
 
 
 
Comcast Philadelphia Holdings, LLC, a Delaware limited liability company
 
 
 
 
 
By: __________________________________
Name:
Title:





























--------------------------------------------------------------------------------




SCHEDULE A
List of Distributions
Liberty/Commerz 1701 JFK Blvd, LP
Distribution History
 
 
 
 
Distribution Date
 Commerz
 Liberty
 Total
 
 
 
 



[The confidential material contained herein
has been omitted and has been separately filed with the Commission]




